Citation Nr: 0410658	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  98-18 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to an increased (compensable) rating for hepatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The veteran had active military service from January 1977 to July 
1982.

This matter comes before the Board of Veterans' Appeals (Board) on 
appeal of a February 1997 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  This case was remanded by the Board in April 1999, 
October 1999, June 2000 and April 2001.  The veteran testified 
before the undersigned Veterans Law Judge at a hearing held at the 
RO in January 2001.


FINDINGS OF FACT

1.  A VA examination was required to determine whether the veteran 
met the criteria for an increased rating for hepatitis; 
consequently, this evidentiary development was sought in an April 
2001 remand by the Board.

2.  Without good cause, the veteran failed to report for a VA 
examination scheduled in October 2003.


CONCLUSION OF LAW

An increased (compensable) rating for hepatitis is not warranted.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000); 38 C.F.R. §§ 3.655, 4.114, Diagnostic 
Codes 7345, 7354 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hepatitis was granted in October 1982; the 
disability was evaluated as non-compensably disabling and this 
evaluation has remained in effect since that time.  In May 1996 
the veteran filed the instant claim for an increased rating for 
the disability at issue.

VA regulations specifically provide that:

When entitlement or continued entitlement to a benefit cannot be 
established or confirmed without a current VA examination or 
reexamination and a claimant, without good cause, fails to report 
for such examination, or reexamination, . . . [and] the 
examination was scheduled in conjunction with . . . a claim for 
increase, the claim shall be denied.

38 C.F.R. § 3.655(a), (b) (2003).

The veteran's hepatitis is currently evaluated as non-compensably 
disabling under 38 C.F.R. § 4.114, Diagnostic Code 7345.  Prior to 
July 2, 2001, that diagnostic code provides that a non-compensable 
rating is warranted for infectious hepatitis which is healed and 
nonsymptomatic.  A 10 percent evaluation is warranted for 
demonstrable liver damage with mild gastrointestinal disturbance.  
A 30 percent evaluation is warranted for minimal liver damage with 
associated fatigue, anxiety, and gastrointestinal disturbance of 
lesser degree and frequency but necessitating dietary restriction 
or other therapeutic measures.  A 60 percent evaluation is 
warranted for moderate liver damage and disabling recurrent 
episodes of gastrointestinal disturbance, fatigue, and mental 
depression.  A 100 percent evaluation assignable for marked liver 
damage manifested by liver function test and marked 
gastrointestinal symptoms, or with episodes of several weeks 
duration aggregating three or more a year and accompanied by 
disabling symptoms requiring rest therapy.  38 C.F.R. § 4.114, 
Diagnostic Code 7345 (2000).

Effective July 2, 2001, the schedular rating criteria for 
evaluating diseases of the liver were amended.  See 66 Fed. Reg. 
29,486 - 29,489 (2001).  Diagnostic Code 7345 now provides that a 
noncompensable evaluation is warranted for chronic liver disease 
without cirrhosis which is nonsymptomatic.  A 10 percent 
evaluation is warranted for intermittent fatigue, malaise, and 
anorexia, or; incapacitating episodes (with symptoms such as 
fatigue, malaise, nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total duration of at least one 
week, but less than two weeks, during the past 12-months.  A 20 
percent evaluation is warranted for daily fatigue, malaise, and 
anorexia (without weight loss or hepatomegaly), requiring dietary 
restriction or continuous medication, or; incapacitating episodes 
having a total duration of at least two weeks, but less than four 
weeks, during the past 12-month period.  A 40 percent evaluation 
is warranted for daily fatigue, malaise, and anorexia, with minor 
weight loss and hepatomegaly, or; incapacitating episodes having a 
total duration of at least four weeks, but less than six weeks, 
during the past 12-month period.  A 60 percent evaluation is 
warranted for daily fatigue, malaise, and anorexia, with 
substantial weight loss (or other indication of malnutrition), and 
hepatomegaly, or; incapacitating episodes having a total duration 
of at least six weeks during the past 12-month period, but not 
occurring constantly.  A 100 percent evaluation is warranted for 
near constant debilitating symptoms (such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and right upper quadrant 
pain).  38 C.F.R. § 4.114 , Diagnostic Code 7345 (2003).

The July 2, 2001 amendments also added Diagnostic Code 7354, 
pertaining to hepatitis C where there is serologic evidence of 
hepatitis C infection.  The criteria for assignment of 0, 10, 20, 
40, 60, and 100 percent evaluations under that diagnostic code are 
identical to the criteria required for the corresponding 
evaluations under Diagnostic Code 7345.  See 38 C.F.R. § 4.114, 
Diagnostic Code 7354 (2003).

VA treatment records for May 1996 to October 2003 show that the 
veteran's weight ranged from 210 to 236 pounds.  The records show 
that he was determined by hepatitis profile in June 1996 to be 
hepatitis C reactive (and non-reactive to hepatitis A and B), but 
that he was not considered to be exhibiting any acute symptoms or 
liver function test abnormalities in connection with his hepatitis 
C reactivity.  He denied any symptoms of fatigue, nausea, or 
vomiting.  In August 1996 he was treated for abdominal pain 
attributed to probable muscle strain.  The records show that liver 
function studies performed in 2003 were considered normal, and 
that his hepatitis C virus "RNA" was undetectable.  He denied any 
nausea, vomiting, anorexia, weight loss, abdominal pain, weakness 
or depression.

In connection with his claim the veteran was afforded a VA 
examination in October 1996 at which time he reported experiencing 
daily fatigue, moderate malaise and generalized weakness.  The 
examiner noted that the veteran was well-nourished with a 
moderately obese and non-tender abdomen.  No liver enlargement or 
jaundice was evident.  The veteran exhibited moderate pain in his 
right inguinal area.  The veteran denied any nausea, vomiting, 
food intolerance, anorexia, or weight loss.  The examiner noted 
that recent testing of the veteran was positive for hepatitis C, 
but negative for any other type of hepatitis; the examiner 
diagnosed the veteran with hepatitis C.  

In a May 1998 statement, F.C.D., M.D., indicated that the veteran 
reported experiencing easy fatigue, but that physical examination 
of the veteran was unremarkable.

In the June 2000 remand, the Board concluded that the October 1996 
VA examination did not provide findings sufficient to adequately 
evaluate the veteran's hepatitis.  The Board instructed the RO to 
schedule the veteran for a VA examination addressing, inter alia, 
whether the veteran's hepatitis was manifested by demonstrable 
liver damage, gastrointestinal disturbance, fatigue, anxiety or 
depression.

At his January 2001 hearing before the undersigned, the veteran 
indicated that he was easily fatigued, and used to experience 
heartburn which was relieved by a change in diet.  He also 
suggested that he experienced some anxiety, but denied receiving 
any associated treatment.  He testified that he was scheduled for 
a VA examination following the June 2000 Board remand, but had 
asked to re-schedule the examination, and was not thereafter 
contacted concerning any future examination.

In April 2001, the Board again remanded the claim, instructing the 
RO to schedule the veteran for a VA examination addressing, inter 
alia, whether the veteran's hepatitis was manifested by 
demonstrable liver damage, gastrointestinal disturbance, fatigue, 
anxiety or depression.  The RO thereafter advised the veteran in 
September 2003 that he would be scheduled for a VA examination in 
connection with his claim, and also advised him of the 
consequences of failing to attend the examination.  The veteran 
was thereafter notified that he was scheduled to attend a VA 
examination in October 2003, but the record reflects that he 
failed, without explanation, to report for the examination.  The 
veteran was notified of his failure to report, and of the 
provisions of 38 C.F.R. § 3.655 in a January 2004 supplemental 
statement of the case.  Both the notice to report for VA 
examination and the supplemental statement of the case were sent 
to the veteran's last address of record and neither was returned 
as undeliverable.

As indicated above, the veteran was afforded a VA examination in 
October 1996 which unfortunately failed to elicit the medical 
findings necessary to accurately rate the veteran's service-
connected hepatitis under any applicable diagnostic code.  
Specifically, the examiner did not address whether liver damage or 
gastrointestinal disturbance associated with hepatitis was 
present.  Nor did he address whether any associated anxiety or 
mental depression was present.  Neither the May 1998 statement by 
Dr. F.C.D. nor the VA treatment records on file from 1996 to 2003 
includes findings sufficient to accurately evaluate the veteran's 
hepatitis under the schedular rating criteria in effect prior to 
July 2, 2001.  In June 2000 and again in April 2001 the Board 
emphasized that further VA examination of the veteran was 
necessary in order to determine whether he was entitled to a 
compensable evaluation for hepatitis.  The Board consequently 
remanded the case on both occasions with instructions to schedule 
the veteran for another VA examination of his disability.  On July 
2, 2001, the criteria for rating hepatitis were amended, and the 
evidence on file unfortunately still does not provide a sufficient 
basis on which to rate the disability (particularly as to whether 
there are incapacitating episodes).  The RO in September 2003 
informed the veteran that he would be scheduled for a VA 
examination in connection with his claim, and advised him of the 
consequences of his failure to report for the examination.  The 
veteran was thereafter scheduled for a VA examination in October 
2003 but failed without explanation or good cause to report.

The provisions of 38 C.F.R. § 3.655 require the Board to deny a 
claim for an increased rating where entitlement to the increased 
rating cannot be established without a current VA examination or 
reexamination and the veteran, without good cause, fails to report 
for such examination or reexamination, and the examination was 
scheduled in conjunction with the claim for increase.  Since the 
examination scheduled for the veteran in October 2003 (for which 
he failed to report) was scheduled in connection with his claim 
for an increased rating and was necessary in order to determine 
whether he was in fact entitled to a compensable rating for his 
disability, and as the veteran's absence without explanation from 
the scheduled examination in October 2003 may be said to have been 
without good cause, and in light of the absence of any evidence to 
rebut the presumption that the veteran was properly informed of 
the date and time of the examination, see Mason v. Brown, 8 Vet. 
App. 44, 53-55 (1995), the Board finds that the provisions of 38 
C.F.R. § 3.655 are applicable in this case and compel the denial 
of the veteran's claim.  The claim of entitlement to an increased 
rating for hepatitis is therefore denied.

The Board notes that during the pendency of the veteran's appeal, 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), was 
signed into law.  On August 29, 2001, VA promulgated final 
regulations to implement the provisions of the VCAA.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2003)).  Except for revisions 
pertaining to claims to reopen based on the submission of new and 
material evidence, which in any event are not applicable in the 
instant case, the final regulations are effective November 9, 
2000, and "merely implement the VCAA and do not provide any rights 
other than those provided by the VCAA."  See 66 Fed. Reg. at 
45,629.

The record reflects that the veteran was provided with notice of 
the February 1997 rating decision which denied entitlement to a 
compensable rating for hepatitis.  The veteran was provided with a 
statement of the case in October 1998 which notified him of the 
issue addressed, the evidence considered, the adjudicative action 
taken, the decision reached, the pertinent law and regulations, 
and the reasons and bases for the decision.  The veteran 
thereafter perfected his appeal of the issue.  The record reflects 
that the veteran was specifically advised in August 2003 of the 
information and evidence needed to substantiate his claim, and 
that the correspondence additionally informed him of what evidence 
VA was responsible for obtaining, and what evidence he was 
responsible for obtaining.

The Board notes that the veteran has not been advised of the July 
2, 2001, amendments to 38 C.F.R. § 4.112 (defining "weight loss" 
for the purpose of 38 C.F.R. § 4.114).  Given the failure of the 
veteran to report for the October 2003 VA examination and the 
mandate of 38 C.F.R. § 3.655 to deny his claim for that failure to 
report under the facts of this case, the Board finds that the 
veteran has not been materially prejudiced by the lack of notice 
of the pertinent regulation.  See Bernard v. Brown,  4 Vet. App. 
384, 392-94 (1993).  

The Board also notes that the February 1997 rating decision 
predated the enactment of the VCAA.  The United States Court of 
Appeals for Veterans Claims' (Court's) decision in Pelegrini v. 
Principi, 17 Vet. App. 412 (2004) held, in part, that a VCAA 
notice, as required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In this 
case, the initial AOJ decision was made prior to November 9, 2000, 
the date the VCAA was enacted.  Assuming solely for the sake of 
argument and without conceding the correctness of Pelegrini, the 
Board finds that any defect with respect to the VCAA notice 
requirement in this case was harmless error for the reasons 
specified below.    

In the present case, a substantially complete application for an 
increased rating for hepatitis was received in May 1996.  
Thereafter, the February 1997 rating decision denied that claim.  
Only after that rating action was promulgated did the AOJ, in the 
August 2003 correspondence, provide notice to the veteran 
regarding what information and evidence is needed to substantiate 
the claim and advise the veteran as to what information and 
evidence must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran to 
submit any evidence in his possession that pertains to the claim.  
See Pelegrini, supra; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).

Because the notice requirements mandated by the VCAA in this case 
were not provided to the veteran prior to the initial AOJ 
adjudication denying the claim, the timing of the notice does not 
comply with the express requirements of the law as found by the 
Court in Pelegrini.  While the Court did not address whether, and, 
if so, how, the Secretary can properly cure a defect in the timing 
of the notice, it did leave open the possibility that a notice 
error of this kind may be non-prejudicial to a claimant.  

Here, the Board finds that any defect with respect to the timing 
of the VCAA notice requirement was harmless error.  While the 
notice provided to the veteran in August 2003 was not given prior 
to the first AOJ adjudication of the claim, the notice was 
provided by the AOJ prior to the most recent transfer and 
certification of the veteran's case to the Board, and the content 
of the notice fully complied with the requirements of 38 U.S.C. § 
5103(a) and 38 C.F.R. § 3.159(b).  The veteran's claim was 
thereafter readjudicated in a January 2004 supplemental statement 
of the case.  The veteran has been provided with every opportunity 
to submit evidence and argument in support of his claim, and to 
respond to VA notices, and in fact has done so.

Therefore, notwithstanding Pelegrini, to decide the appeal would 
not be prejudicial error to the veteran.

Based on the procedural history of this case, it is the conclusion 
of the Board that VA has no outstanding or unmet duty to inform 
the veteran that any additional information or evidence is needed.  
The Board concludes that the statement of the case and 
supplemental statements of the case informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, the veteran is aware, through the August 2003 letter 
described above, of which evidence would be obtained by him and 
which evidence would be retrieved by VA.

With respect to VA's duty to assist the veteran, the Board notes 
that pertinent medical records from all relevant sources 
identified by the veteran were obtained by the RO.  In this regard 
the Board notes that the record contains VA treatment reports for 
May 1996 to October 2003, as well as a May 1998 statement by Dr. 
F.C.D.  In addition the record reflects that the veteran was 
afforded a VA examination in October 1996.  While the examination 
is inadequate for the purpose of evaluating the veteran's claim, 
as already discussed, he failed to attend the subsequent 
examination scheduled in connection with his claim.  The veteran's 
representative nevertheless argues that VA should again schedule 
the veteran for a VA examination, pursuant to Stegall v. West, 11 
Vet. App. 268 (1998); the representative did not otherwise explain 
why the veteran should be re-scheduled for another examination, or 
offer an explanation as to why the veteran failed to report for 
the October 2003 examination or whether the veteran would be 
willing to report for another VA examination.  The Board points 
out, however, that the RO did comply with the April 2001 remand by 
scheduling the veteran for an October 2003 VA examination, and 
that the April 2001 remand only instructed that the veteran should 
be scheduled for such an examination.  The veteran elected not to 
report for the October 2003 examination.  See generally, Wood v. 
Derwinski, 1 Vet. App. 190 (1990).  The Board consequently finds 
that further VA examination of the veteran is not warranted, and 
that VA's duty to assist the veteran in this case has been 
fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Consequently, the veteran has not been prejudiced as 
a result of the Board proceeding to a decision on his claim at 
this time.  See Bernard, supra.


ORDER

Entitlement to an increased (compensable) rating for hepatitis is 
denied.



	                        
____________________________________________
	DEBORAH W. SINGLETON 
	Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



